PD-0639-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 6/29/2015 11:29:12 AM
                                                               Accepted 6/29/2015 4:51:32 PM
                           No. PD-0639-15                                      ABEL ACOSTA
                                                                                       CLERK
                (Court of Appeals No. 05-14-00243-CR)




                               IN THE

                     COURT OF CRIMINAL APPEALS

                             OF TEXAS




                        STEVEN LYNN JONES,

                                                      Petitioner,
                                  v.

                        THE STATE OF TEXAS




PETITIONER'S PETITION FOR DISCRETIONARY REVIEW



           On discretionary review from the Court of Appeals
                    Fifth District of Texas at Dallas



                                       MELVYN CARSON BRUDER

                                             516 Turley Law Center
                                             6440 N. Central Expressway
                                             Dallas, Texas 75206
     June 29, 2015                           214.987.3500
                                             214.987.3518 Telecopier

                                       Counsel for Petitioner
                  IDENTITY OF JUDGE, PARTIES, AND COUNSEL

      The trial court judge in this case was Mark Rusch.

      The parties to the judgment in this case are Steven Lynn Jones and the State of
Texas.

      The names and addresses of all trial and appellate counsel are:

                                   Matt Rolston
                       Assistant Criminal District Attorney
                            Collin County Courthouse
                              2100 Bloomdale Road
                              McKinney, TX 75071

                        Trial Counsel for the State of Texas

                                   Joe Greco
                               207 E. Lamar Street
                               McKinney, TX 75070

                            Trial Counsel for Mr. Jones

                                  Justin Johnson
                       Assistant Criminal District Attorney
                            Collin County Courthouse
                              2100 Bloomdale Road
                              McKinney, TX 75071

                     Appellate Counsel for the State of Texas

                             Melvyn Carson Bruder
                             516 Turley Law Center
                           6440 N. Central Expressway
                                Dallas, TX 75206

                         Appellate Counsel for Mr. Jones




                                         -i-
                                         TABLE OF CONTENTS

Identity of Judge, Parties, and Counsel ................................................................. I

Table of Contents ................................................................................................. ii

Index of Authorities ............................................................................................ iv

Statement Regarding Oral Argument ................................................................... 2

Statement of the Case ........................................................................................... 2

Statement of the Procedural History of the Case ................................................. 2

Ground for Review ............................................................................................... 3

         The court of appeals erred by concluding that Mr. Jones was not
         deprived of the effective assistance of counsel because his appellate
         counsel failed to timely file a Rule 20.2 motion and affidavit requesting
         that Mr. Jones be furnished with an appellate record without charge.

Argument .............................................................................................................. 3

Relevant Facts ....................................................................................................... 3

         How the Court of Appeals Decided The Grounds for Review .................. 3

         Argument .................................................................................................... 5

         Conclusion ................................................................................................ 12

Prayer for Relief .................................................................................................. 13

Certificate of Service ........................................................................................... 14

Certificate of Compliance ................................................................................... 14

Appendix A - Opinion of the Court of Appeals in Jones v. State ..................... 15

Appendix B - Order Denying Motion for Rehearing in Jones v. State ............ 16




                                                          -ii-
                                INDEX OF AUTHORITIES


Cases:

      Andrews v. State
           159 S.W.3d 98 (Tex.Crim.App.2005) ............................................ 11

      Bone v. State
            77 S.W.3d 828, 833 (Tex.Crim.App.2002) ................................. 4, 9

      Evitts v. Lucey
             469 U.S. 387, 105 S. Ct. 830, 83 L. Ed. 2d 821 (1985) ............ passim

      Guillory v. State
            557 S.W.2d 118 (Tex.Crim.App.1977) ......................................... 10
Jones v. State
            No. 05-14-00243-CR (Tex.App. – Dallas Mar. 13, 2011) ..... passim

      Oldham v. State
           977 S.W.2d 354 (Tex.Crim.App.1998) ......................................... 11

      Ex parte Perez
            479 S.W.2d 283 (Tex.Crim.App.1972) ................................... 10, 11

      Prudhomme v. State
           28 S.W.3d 114 (Tex.App. – Texarkana 2000) ........................... 5, 11

      Reese v. State
            481 S.W.2d 8411 (Tex.Crim.App.1972) ......................................... 6

      Strickland v. Washington
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1987) .......... passim

      Ward v. State
           740 S.W.2d 794 (Tex.Crim.App.1987) .................................. passim


Constitutions:

      U.S.CONST.amend VI ........................................................................... 9, 10
      U.S.CONST.amend XIV ...................................................................... passim


                                                 -iii-
Rules:

     TEX.R.APP.P. 4.1 ........................................................................................ 3
     TEX.R.APP.P. 20.2 ............................................................................. passim
     TEX.R.APP.P. 25.2 ....................................................................................... 5
     TEX.R.APP.P. 33 ......................................................................................... 6
     TEX.R.APP.P. 34 .......................................................................................... 6




                                                    -iv-
                                 No. PD-0639-15

                     (Court of Appeals No. 05-14-00243-CR)




                                      IN THE

                       COURT OF CRIMINAL APPEALS

                                    OF TEXAS




                             STEVEN LYNN JONES,

                                                             Petitioner,
                                         v.

                             THE STATE OF TEXAS




PETITIONER'S PETITION FOR DISCRETIONARY REVIEW



                On discretionary review from the Court of Appeals
                         Fifth District of Texas at Dallas




TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

      STEVEN LYNN JONES, Petitioner, petitions this Court to grant discretionary

review to review the judgment of the Court of Appeals for the Fifth District of Texas

affirming his conviction for arson because the court of appeals has decided an
                                         -1-
important question of law in a way that conflict with applicable decisions of this

Court and of the Supreme Court of the United States. See TEX.R.APP.P. 66.3©.

      In particular, the court of appeals erred in concluding that Mr. Jones was not

deprived of the effective assistance of counsel because he failed to timely file a

motion and affidavit requesting that he be furnished with an appellate record without

charge, as required by Rule 20.2.1

                   STATEMENT REGARDING ORAL ARGUMENT

      Mr. Jones believes that oral argument will be helpful to the Court in resolving

the grounds for review because of the nature of the issues presented in the ground for

review.

                              STATEMENT OF THE CASE

      This is an appeal from a conviction for arson.2 However, the ground for review

in this case involve issues related to whether Mr. Jones’s appellate counsel was

ineffective because he failed to timely file a motion and affidavit under Rule 20.2 that

Mr. Jones be provided with a record on appeal without charge to him.

            STATEMENT OF THE PROCEDURAL HISTORY OF THE CASE

      The court of appeals affirmed Mr. Jones’s conviction on 13 March 2015. Jones

v. State, No. 05-14-00243-CR, Tex.App. – Dallas, 13 March 2011, unpublished.3 A



  1
      TEX.R.APP.P. 20.2.
  2
      Clerk’s Record (CR) 29 (Judgment).
  3
      A copy of that opinion is appended hereto as Appendix A.

                                            -2-
timely-filed motion for rehearing4 was denied on 29 April 2015.5

                                      GROUND FOR REVIEW

          The court of appeals erred by concluding that Mr. Jones was not
          deprived of the effective assistance of counsel because his appellate
          counsel failed to timely file a Rule 20.2 motion and affidavit requesting
          that Mr. Jones be furnished with an appellate record without charge.

                                            ARGUMENT

                                        RELEVANT FACTS

          Mr. Jones was sentenced on 11 February 2014.6 He filed a notice of appeal on

27 February 2014.7 A Request for Appellate Record and Affidavit in Support of

Request for Appellate Record were filed on 14 April 2014.8 Following a hearing on

that request held on 28 April 2014, the trial court ruled that Mr. Jones was not

indigent9 and concluded in his Findings of Fact and Conclusions of Law that “[t]he

affidavit was filed after the time period permitted by TEX.R.APP.PROC. 20.2.”10

          HOW THE COURT OF APPEALS DECIDED GROUND FOR REVIEW NO. 1

          Mr. Jones argued to the court of appeals that the failure of his appellate counsel



     4
       The Petitioner filed his motion for rehearing on 13 April 2015, which was the Monday after
12 April 2013, the day on which the motion was due to be filed. See TEX.R.APP.P. 4.1.
 5
          A copy of the order denying the motion for rehearing is appended to this petition as Appendix
B.
     6
          CR 29 (Judgment).
     7
          CR 47.
     8
          CR 53, 55.
     9
          Reporter’s Record (RR) 19.
     10
          Supplemental Clerk’s Record 4.

                                                  -3-
to timely request an appellate record without charge to him constituted ineffective

assistance of counsel, citing Evitts v. Lucey11 and Ward v. State.12 Appellant’s Brief

at 8-9, Jones v. State, supra. He further argued that based on the standard of review

set out in Evitts and in Ward, all of the facts necessary to a resolution of the

ineffective-assistance-of-counsel issue were before the court and that the issue was

capable of being resolved without the necessity of developing additional facts. Id.

at 10.

         The court of appeals correctly concluded that Mr. Jones’s request to have the

appellate record furnished to him without charge was filed late.13 The court addressed

Mr. Jones’s argument that his counsel was ineffective because of his failure to timely

file a Rule 20.2 motion and affidavit as follows:

         Jones also argues that we should reverse the trial court’s decision
         because the failure to timely file the rule 20.2 motion and affidavit was
         due to the ineffective assistance of counsel.              Under normal
         circumstances, however, the record on direct appeal will not be
         sufficient to demonstrate that counsel’s representation was so deficient
         and so lacking in tactical or strategic decision-making as to overcome
         the presumption that counsel’s conduct was reasonable and professional.
         Bone v. State, 77 S.W.3d 828, 833 (Tex.Crim.App.2002). The present
         case is no different. Jones’s counsel did not specifically discuss the
         deadline for requesting a free reporter’s record, but his testimony at the
         April 2014 hearing suggests that the March 21, 2014 bond hearing was
         the first time he had any actual notice Jones might be indigent. It is also
         possible that counsel may have believed, prior to the bond hearing, that
         since Jones was represented by retained counsel, he would not be able


   11
         469 U.S. 387, 105 S. Ct. 830, 83 L. Ed. 2d 821 (1985).
   12
         740 S.W.2d 794 (Tex.Crim.App.1987).
  13
Jones v. State, supra, slip op. 5 (“the record supports the trial court’s conclusion that Jones’s
request for a free appellate record was untimely, and the trial court could have denied Jones’s motion
based on his failure to exercise due diligence in asserting his indigence”).

                                                  -4-
       to meet the evidentiary showing required to establish that he was
       indigent. See TEX.CODE CRIM.PROC.ANN. art. 1.051(b) (defining
       “indigent” person as one “not financially able to employ counsel”);
       Eastley v. State, 248 S.W.3d 272, 279-80 (Tex.App – Houston [1st
       Dist.] 2007, pet.ref’d). Without a more complete record, we simply
       cannot conclude counsel provided ineffective assistance.       See
       Goodspeed v. State, 187 S.W.3d 390, 392 (Tex.Crim.App.2005).

Jones, supra, 9-10.

       Mr. Jones filed a Motion for Rehearing in which he reurged that the rule set out

in Evitts and Ward applied in this case, discussed that rule and compared it with the

rule in Strickland,14 and noted that the court of appeals wholly ignored his argument

based on Evitts and Ward in its original opinion. Appellant’s Motion for Rehearing

3-7, Jones v. State, supra. The motion was overruled without opinion or comment.

                                       ARGUMENT

       It is beyond peradventure that when a state elects to provide appellate review

following a conviction for crime, the Due Process Clause of the Fourteenth

Amendment commands that an accused be provided with an appellate record in order

that his appeal be adequate and effective, and that he have the effective assistance of

counsel. Evitts, supra, 469 U.S. at 394-97; Ward, supra, 740 S.W.2d at 796, 799-

801. Texas provides for appellate review of criminal convictions.15 Therefore, a

person who appeals his conviction is is entitled to the effective assistance of counsel,

whether that counsel is appointed or retained.              Evitts, supra; Ward, supra;

Prudhomme v. State, 28 S.W.3d 114, 119 (Tex.App. – Texarkana 2000, no pet.).


  14
       Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1987).
  15
       TEX.R.APP.P. 25.2.

                                             -5-
       In Texas, appellate review is based exclusively on an appellate record, which

consists of a clerk’s record and a reporter’s record.16 Without a reporter’s record no

meaningful appellate review of a criminal conviction is possible; the absence of a

reporter’s record renders an appeal a “meaningless ritual.” Ward, supra, 740 S.W.2d

at 800; and see Reese v. State, 481 S.W.2d 841, 842 (Tex.Crim.App.1972). Thus, the

failure of an appellate attorney to take the necessary steps required by law to obtain

a reporter’s record for the appellant’s use on appeal deprives the appellant of a

meaningful appellate review of his conviction and amounts to ineffective assistance

of counsel. In Evitts and in Ward the courts concluded that the failures of the

appellants’ counsel “to comply with a simple procedural rule” that operated to deny

the appellants an opportunity at a meaningful time and in a meaningful manner to

present their appeals amounted to ineffective assistance of counsel. See Ward, supra,

740 S.W.2d at 800. The same scenario occurred in this case; however, the court of

appeals did not reach the same result as in Evitts and in Ward.

       In Evitts the accused’s retained “counsel failed to file a statement of appeal

when he filed his brief and record on appeal.” Because of that failure the Kentucky

appellate court dismissed Lucey’s appeal. For seven years thereafter Lucey pursued

his effort to obtain a meaningful appellate review of his conviction, eventually

challenging the dismissal of his appeal “on the ground that the dismissal [of his

appeal] deprived him of his right to effective assistance of counsel on appeal

guaranteed by the Fourteenth Amendment.” Evitts, supra, 469 U.S. at 391. The issue


  16
       Id. 33 and 34.

                                         -6-
decided in Evitts was “whether the state court’s dismissal of the appeal, despite the

ineffective assistance of [Lucey’s] counsel on appeal, violates the Due Process Clause

of the Fourteenth Amendment.” Id. at 391. That issue was framed based on the legal

conclusion that Lucey “indeed received ineffective assistance of counsel on appeal”

because ”his counsel’s failure to obey a simple court rule” had the drastic

consequence of depriving Lucey of meaningful appellate review of his conviction.

Id. at 392.

      In Ward the accused’s appointed counsel, who represented him at his probation

revocation proceeding, timely filed a notice of appeal but “fail[ed] to designate timely

the record and therefore fail[ed] to have a statement of facts included in the appellate

record.” Ward, supra, 740 S.W.2d at 795. This Court held that the attorney who

filed the notice of appeal was obligated to continue his representation of Evans,

unless and until he was relieved, but because he filed neither a statement of facts or

a brief he “performed no duties necessary to an adequate appeal,” id. at 799, and

concluded that he rendered ineffective assistance. Id. at 800. The Ward Court

explained the holding in Evitts, and its application to Ward as follows:

          In Evitts v. Lucey [citation omitted] the Supreme Court held that there
      is a constitutional guarantee of effective assistance of counsel on appeal
      in every criminal prosecution, whether counsel is appointed or retained.
      In Evitts, a defendant’s retained counsel filed notice of appeal, brief and
      record. Counsel failed to submit a statement of facts required by the
      Kentucky Rules of Appellate Procedure. The Kentucky Court of
      Appeals dismissed the defendant’s appeal for failure to file a statement
      of facts. The Supreme Court ultimately affirmed the granting of a writ
      of habeas corpus on the ground that the appellant had been denied
      effective assistance of counsel The Supreme Court held:

          In bringing an appeal as of right form his conviction, a criminal

                                          -7-
         defendant is attempting to demonstrate that the conviction, and
         the consequent loss of liberty, is unlawful. To prosecute the
         appeal, a criminal defendant must face an adversary proceeding
         that like a trial is governed by intricate rules that to a layperson
         would be hopelessly forbidding. An unrepresented appellant like
         an unrepresented defendant at trial is unable to protect the vital
         interests at stake. To be sure, respondent did have nominal
         representation when he brought this appeal. But nominal
         representation on an appeal as of right like nominal representation
         at trial does not suffice to render the proceedings constitutionally
         adequate; a party whose counsel is unable to provide effective
         representation is in no better position than one who has no
         counsel at all. Id., 105 S.Ct. at 836.

      The Supreme Court held that counsel’s failure to file the statement of
      facts constituted a lack of effective assistance of counsel on appeal in
      violation of the Due Process Clause of the Fourteenth Amendment. The
      Court noted, “counsel’s failure was particularly egregious in that it
      essentially waived respondent’s opportunity to make a case on the
      merits; it is difficult to distinguish respondent’s situation from that of
      someone who had no counsel at all.” Id. at 835, fn.6.

          In this regard the appellant’s situation and that in Evitts are factually
      similar. Furthermore, the failure of counsel in each case to comply with
      a simple procedural rule operated to deny appellant an opportunity at a
      meaningful time and in a meaningful manner to present his appeal.
      Armstrong v. Manzo, 380 U.S.545, 552, 85 S. Ct. 1187, 1191, 14 L. Ed. 2d
62, 66 (1965). In Texas, the absence of a statement of facts severely
      limits appellate review. Hale v. State, 509 S.W.2d 637 (Tex.Cr.App.
      1974); Bush v. State, 370 S.W.2d 875 (Tex.Cr.App.1963).
      Consequently, the absence of a statement of facts renders appellant’s
      appeal a “meaningless ritual.” Evitts, 469 U.S. at 394, 105 S.Ct. At 834,
83 L. Ed. 2d at 828.

Because Ward “as a practical matter received no assistance as to the substantive

issues that may be presented on appeal,” this Court concluded that he had been denied

his right to effective assistance of counsel on appeal in violation of the Fourteenth

Amendment. Ward, supra, at 800.

      The conclusion of the court of appeals that the record in this case is not


                                           -8-
“sufficient to demonstrate that counsel’s representation was so deficient and so

lacking in tactical or strategic decision-making as to overcome the presumption that

counsel’s conduct was reasonable and professional” and requires the development of

additional facts in order to assess whether Mr. Jones’s was provided ineffective

assistance, id. at 9-10, ignores the holdings in Evitts and Ward, which specifically

address the adequacy of assistance of appellate counsel, as well as the holdings in

cases construing Strickland that require review of the merits of ineffective assistance

claims where the facts necessary to resolution of those claims are contained in the

record.17

                             APPLICABILITY OF STRICKLAND

        In Strickland the Supreme Court held that the Sixth Amendment right to

counsel includes the right to effective assistance of counsel, in the context of trial

proceedings, Strickland, supra, 466 U.S. at 688-90, and established standards for

judging the effectiveness of counsel’s performance. Id. at 690-95. These standards

require an accused to prove, by a preponderance of the evidence, that his counsel’s

representation fell below the objective standard of professional norms, and that his

deficient performance prejudiced his defense. Bone v. State, supra, 77 S.W.3d at 833.

And, appellate review of defense counsel’s representation is highly deferential and

presumes that counsel’s actions fell within the wide range of reasonable and

professional assistance. Id. Thus, “[u]nder normal circumstances, the record on

direct appeal will not be sufficient to show that counsel’s representation was so

   17
       The court of appeals ignored all of these cases, despite being provided with them by Mr.
Jones in his brief and in his Motion for Rehearing.

                                              -9-
deficient and so lacking in tactical or strategic decisionmaking as to overcome the

presumption that counsel’s conduct was reasonable and professional.” Id.

      Several exceptions apply to the foregoing conclusion, all of which have some

application in this case. First, “[i]n certain Sixth Amendment contexts, prejudice is

presumed” - “[a]ctual or constructive denial of the assistance of counsel is legally

presumed to result in prejudice.” Strickland, supra, 466 U.S. at 692. Because Mr.

Jones’s counsel wholly failed to assure Mr. Jones’s right to a reporter’s record on

appeal by not following a simple procedural rule, that failure constituted an actual or

constructive denial of the assistance of counsel. Evitts; Ward. This is particularly

appropriate in light of Strickland’s command that ineffective assistance claims be

assessed in terms of “whether, despite the strong presumption of reliability, the result

of the particular proceeding is unreliable because of a breakdown in the adversarial

process that our system counts on to produce just results.” Strickland, supra, 466

U.S. at 696. The inaction upon which the ineffectiveness of Mr. Jones’s counsel is

based deprived Mr. Jones of appellate review of the merits of his conviction. See

Guillory v. State, 557 S.W.2d 118 (Tex.Crim.App.1977). As stated in Evitts and in

Ward, it is difficult to imagine a harsher, more unjust consequence than not having

the merits of a conviction reviewed on appeal because of the failure to an appellate

counsel to take a simple procedural step. See Ex parte Perez, 479 S.W.2d 283

(Tex.Crim.App.1972) (awarding an accused a new trial because he was deprived of

an appeal and no reporter’s record was available upon which an out-of-time appeal

could have been based).


                                          -10-
      Second, where the existing appellate record establishes ineffective assistance

of counsel, there is no need for the development of other facts in a post-conviction

proceeding and the issue should therefore be addressed on direct appeal. Andrews v.

State, 159 S.W.3d 98, 103 (Tex.Crim.App.2005); Oldham v. State, 977 S.W.2d 354,

360 (Tex.Crim.App.1998); Prudhomme v. State, supra. In this case the record is

clear: Mr. Jones’s’ appellate counsel failed to take the necessary steps to assure that

Mr. Jones had the benefit of a reporter’s record in connection with his appeal. As

stated in Evitts, Ward, and Perez, this is the type of failure in which prejudice is

presumed because there has been an “actual or constructive denial of the assistance

of counsel altogether.” Strickland, supra, 466 U.S. at 692.

      The court of appeals indulgence in speculation that it is possible Jones’s

counsel first became aware Jones was indigent after the time for filing the Rule 20.2

motion or that because Jones was represented by retained counsel he would not be

able to meet the evidentiary showing required to establish indigency, Jones, supra,

slip op. 9, ignores the obvious. The strategic choices of counsel are not evidence of

ineffective assistance if those choices are based on professional judgment.

Strickland, supra, 466 U.S. at 681. In this case there was no possible reasonable

strategy that would support the failure of Mr. Jones’s counsel to take the necessary

steps to assure that Mr. Jones would have the benefit of a reporter’s record for use in

connection with his appeal. Thus, counsel’s reasons, if any, for failing to timely file

a Rule 20.2 motion are unnecessary to resolve the claim of ineffective assistance of

counsel. Andrews, supra.


                                         -11-
                                    CONCLUSION

      When evaluated under Evitts and Ward, the failure of Mr. Jones’s appellate

counsel to timely file a Rule 20.2 motion and affidavit was ineffective assistance as

a matter of law. “Counsel’s failure was particularly egregious in that it essentially

waived respondent’s opportunity to make a case on the merits; it is difficult to

distinguish respondent’s situation from that of someone who had no counsel at all.”

Evitts, 469 U.S. at 835 n. 6, quoted in Ward, supra, 740 S.W.2d at 799. “[T]he failure

of counsel in each case to comply with a simple procedural rule operated to deny

appellant an opportunity at a meaningful time and in a meaningful manner to present

his appeal.” Ward, supra, 740 S.W.2d at 800.

      And, when evaluated under Strickland, the failure of Mr. Jones’s counsel on

appeal to file the Rule 20.2 motion and affidavit constitutes ineffective assistance of

counsel for the very same reasons as set forth in Evitts and Ward because there is no

legitimate, reasonable basis upon which it can be said that the failure of Mr. Jones’s

appellate counsel to timely file a Rule 20.2 motion and affidavit was a reasonable

strategic choice, given that the failure deprived Mr. Jones of appellate review of his

conviction. The failure to file a Rule 20.2 motion in this case is one of those

situations in which there is an actual or constructive denial of counsel and prejudice

is legally presumed. Strickland, supra, 466 U.S. at 692.

      Discretionary review should be granted so that the effectiveness vel non of Mr.

Jones’s counsel on appeal in failing to timely file a Rule 20.2 motion and affidavit

can be reviewed under the standards set forth in Evitts and Ward, or under the


                                         -12-
Strickland standard, all of which were ignored by the court of appeals in reaching its

decision.

                               PRAYER FOR RELIEF

      Mr. Jones prays that this Court grant discretionary review to review the

decision of the court of appeals in this case because the court of appeals failed to

apply the appropriate standard in resolving whether Mr. Jones’s counsel was

ineffective for failing to timely file a Rule 20.2 motion and affidavit, thereby

depriving Mr. Jones of appellate review of the merits of his conviction.

                                                Respectfully submitted,

                                                /s/   Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER

                                                       TSBN 03241000
                                                       6440 North Central Expressway
                                                       516 Turley Law Center
                                                       Dallas, Texas 75206
                                                       214.987.3500
                                                       214.987.3518 FAX
                                                       melvyn@melvynbruderlaw.com

                                                Counsel for the Petitioner




                                         -13-
                          CERTIFICATE OF SERVICE

       I certify that on 29 June 2015 a true and correct copy of the foregoing
Petitioner’s Petition for Discretionary Review was served upon counsel for the State
of Texas in this case and upon the State Prosecuting Attorney via electronic filing and
via first class United States mail, postage prepaid, in Dallas, Texas.

                                                /s/    Melvyn Carson Bruder


                                                      MELVYN CARSON BRUDER



                      CERTIFICATE OF COMPLIANCE

     I certify that this petition contains 4016 words based on the word count of the
Word Perfect X5 program used to prepare the petition.

                                                /s/    Melvyn Carson Bruder


                                                      MELVYN CARSON BRUDER




                                         -14-
                  APPENDIX A

OPINION OF THE COURT OF APPEALS IN JONES V. STATE




                       -15-
-16-
-17-
-18-
-19-
-20-
-21-
-22-
-23-
-24-
-25-
-26-
                   APPENDIX B

ORDER DENYING MOTION FOR REHEARING IN JONES V. STATE




                        -27-
-28-
-29-